Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on December 27, 2021, the applicant has submitted an amendment filed on March 27, 2022; amending claims 1, 3, 6-7, 9, 11, 14, and 16; cancelling claims 2, 4, 5, 10, 12, and 13; and arguing to traverse the rejection of independent claims 1, 9, and 16 in light of the amendment.  
Response to Arguments
Applicant’s arguments, see pages 8-9 of the remarks, filed one March 27, 2022, with respect to independent claims 1, 9 and 16 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of independent claims 1, 9 and 16 has been withdrawn. 
Reasons for Allowance
Claims 1, 3, 6-9, 11 and 14-16 are allowed. The claims will be renumbered as 1-10.
The following is an examiner’s statement of reasons for allowance: as applicant points out on page 9 of the remarks, that Shirasaka does not disclose or suggest determining industrial applicability of the obtained input claim, and based on the input claim not being determined to be novel or not inventive, obtain an amended claim by inputting the input claim to a third neural network model trained to generate a claim amended from the input claim. Hence, and in view of applicant’s argument, amendment and in combination with all of the other elements of the claims that claims 1, 3, 6-9, 11 and 14-16 are allowable over Shirasaka.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665